 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD3By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practiceswithinthe meaning ofSection 8(a) (1) of the Act4 The aforesaid unfair labor practicesaffect commerce within themeaning ofSection 2(6) and(7) of the Act[Recommendations omitted from publication 1InternationalHarvesterCompanyandInternationalUnion,UnitedAutomobile,Aircraftand Agricultural ImplementWorkersof America,UAW, AFL-CIO,' PetitionerInternationalHarvesterCompany endLocal 701, InternationalBrotherhoodofElectricalWorkers, AFL-CIO,2Petitioner.Cases Nos 13-RO-6588 and 13-RC-6604December 8, 1959DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert G Mayberry, hearing officerThe hearingofficer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to t three-member panel [Chairman Leedom and Members Jenkins andFannmgl.Upon the entire record in these cases, the Board finds1The Employeris engaged in commercewithin themeaning ofthe,Act2The labor organizations involved claim to represent certauu em-ployees of the Employer 33A questionaffecting commerce exists concerning the representa-tion, of employees of the Employer within the meaning of Section9 (c) (1) and Section 2(6) and (7) of the Act 4$ercin called UAWz Herein called IBEW(Pattern Makers League of NorthAmerica,Chicago Association(herein called PatternMakers)and ChicagoJourneymen PlumbersVmou, Local130 (herein called Local 130)both intervened on the basis of a showing of interest4 The UAW movedto dismissthe petition of the IBE+W on the groundthat the UAWand the IBEW have signedan AFL-CIOno-raid agreement forbidding petitions In casessuch as this In support of its motion,the UAW citesthe decisionof the United StatesCourt of Appeals InUnited Textile Workers of America,AFL-CIOvTextileWorkersUnion of America(Personal Products Corp),258 F 2d 743(C A 7), 1958The motionisdenied in accordance with the Board policy of processing representation proceedingswithout regardto whetherthey were filed in violation,of interunion no raid pactsNorthAmersean Aviation,Inc,115 NLRB1Q90With refercxiice to theTextalqWorkerscase,the Board has recently reaffirmed its decision not to acquiesce in the opinion of the courtof appeals,with due respect for the opinion of that courtCadnnun 4 Nsekel, PlatingLiw esan of Great Lakes Indiistnes, lac—124 NLRB 343125 NLRB No 79 INTERNATIONAL HARVESTER COMPANY6414.The Farm Equipment Research and Engineering Center of theInternational Harvester Company is located on a 474-acre tract justsouth of Hinsdale, Illinois.The Center, which has been in operationsince February 1959, exists to furnish designs and blueprints of farmequipment to the Employer's various manufacturing plants.TheCenter was established to consolidate the Employer's research andengineering activities which had previously been carried on at a num-ber of the Employer's plants.The Employer's primary division forthe design of farm tractors, the farm tractor engineering depart-ment, was completely transferred to the Center from the TractorWorks in Chicago.At the time the hearing began, there were about 1,200 employees atthe Center of whom 398 were hourly rated shop and maintenancepeople.Approximately 60 of this group of 398 are in the maintenancedepartment; the remainder are in the various shop departments. ThePetitioner in Case No. 13-RC-6588 seeks a unit of all the hourlyrated employees at the Center including all full-time motor vehicledrivers whether hourly or salaried.The Petitioner in Case No.13-RC-6604 seeks a unit of all journeymen and apprentice electriciansat the Center.The Pattern Makers seeks a unit of approximately22 patternmakers who were moved to the Center from the FarmTractor Engineering Department.Local 130 seeksa unit of alljourneymen and apprentice plumbers and pipefitters at the Center.The Employer takes the position that there are threeappropriateunits.These are: (1) A unit of patternmakers; (2) a unit of the ap-proximately 60 maintenance department employees; and (3)a resid-ual unit of the remaining hourly rated employees (excluding theengine test setup men and heat treat employees).The Pattern Makers' request:The pattern shop is located in aseparate area in the main shop building at the Center.The patternshop employees were transferred to the Center as a group from thefarm tractor engineering department where they were separatelyrepresented by the Pattern Makers League.They hold the same jobdescriptions and are paid the same wagesas whenthey were at theirformer location.No party to the proceeding disputes the craft statusof the patternmakers, and we find that they may constitute a separateappropriate unit.5The IBETV petition:The electricians whom the IBEWseeks torepresent as a craft unit are all located in the maintenance depart-ment at the Center.Most of these electricians came to the Centerfrom the farm tractor engineering department where they wereseparately represented by the IBEW, and where, according to thetestimony of two journeymen electricians, they performed a wide6SeeBeloit Eastern Corporation,119 NLRB 1407.The parties agreed that any pattern-maker unit should include the pattern checkers. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDvariety of tasks requiring electrical skills.However, when employeeswith electrician backgrounds were hired to work at the Center, theywere told that they would be expected to perform maintenance workin areas outside of their specialty and that they would be given in-struction in trades in which they had little or no background.Therecord reveals a number of instances where employees with electricianbackgrounds were assigned to nonelectrical jobs as part of their every-day work and not simply as an incident of their electrician duties.Although most assignments of employees outside of their principaltrade have thus far demanded a relatively low degree of skill, theEmployer indicated that as the Center reached full operation, theseassignments would increase in scope and difficulty.The record alsoshows that the purely electrical work of employees with electricianbackgrounds has generally been of a lower level of skill than the workrequired of these employees at the farm tractor engineeringdepartment.All maintenance department employees who would normally beconsidered journeyman electricians have been given the job descrip-tionMH-229-maintenance journeyman, a classification given allmaintenance employees with a journeyman or equivalent backgroundin some trade.Furthermore, the Employer has developed a mainte-nance journeyman apprentice course which is designed to train main-tenance employees in classificationMH-229 to achieve sufficientproficiency in a number of trades to adequately handle all of theEmployer's maintenance requirements at the Center.The Employerdoes not have any formal apprenticeship program at the Center forelectricians as such.The employees in the maintenance department with electricianbackgrounds are not separately supervised but are scattered amongseveral different supervisors.They work in the same area as othermaintenance department empolyees, work the same hours, are paidthe same wage rates, and enjoy the same benefits and conditions ofemployment.On the record as a whole, we find that the employeesin the maintenance department at the Center with electrician back-grounds do not constitute a distinct and homogeneous group of skilledjourneymen craftsmen, working as such.Accordingly, we shall dis-miss the petition of the IBEW in Case No. 13-RC-6604.8The Plumbers' request:The plumbers and pipefitters whom Local130 seeks to represent as a craft unit are also located in the mainte-nance department and came to the Center from the farm tractor engi-neering department where they had a separate shop and wereseparately represented.The one journeyman plumber who testifiedstated that at the farm tractor engineering department he did onlye SeeThe American Brass Company,120NLRB 1276. INTERNATIONAL HARVESTERCOMPANY643plumbing work, but he was told he would have to do other kinds ofwork at the Center.The record indicates that he has performedelectrician, carpenter, and millwright work at the Center, and theplumbing work he has done has been a relatively simple kind suchas descaling the coils on an ice-cube machine, and servicing a jammedgarbage dispose-all.As in the case of the electricians, all maintenance department em-ployees who would normally be considered journeymen plumbers andpipefitters have been placed in classification MH-229.Also like theelectricians, they will be enrolled in the maintenance journeymanapprentice course since the Employer has no formal apprenticeshipprogram for plumbers and pipefitters as such.The employees in the maintenance department with plumbing andpipefitting backgrounds are not separately supervised, work in thesame area during similar hours, are paid the same wage rates as othermaintenance employees, and enjoy similar benefits.We find thatthese employees are not required to exercise the gamut of skillscharacteristic of journeymen craftsmen and may not constitute anappropriate craft unit.Accordingly, we shall dismiss the request ofLocal 130.'The UAW petition:The UAW seeks to represent a trait of allhourly rated employees at the Center including all full-time driverswhether hourly rated or salaried.This unit would include all em-ployees in the maintenance department as well as hourly rated shopemployees in the engineering shops and hourly rated employees inthe laboratories. In accordance with Board policy, we find that suchan overall unit may be appropriate.However, the UAW and theEmployer are in disagreement over the unit placement of the cate-gories discussed below, all of which the UAW would include and theEmployer would exclude.The engine test setup men:Four employees work in the southlaboratory installing engines on Dynamometer test stands and makingthe necessary water, fuel, and exhaust connections for operating theengines.These employees were hourly rated until approximately amonth before the hearing when they were reclassified to salaried.At the close of the hearing, the Employer agreed to reclassify themagain to the category they held at the tractor works, and to shift themback to hourly rated.The record does not indicate that this job re-quires special training or educational background.We find that theengine test setup men have a sufficient community of interests withthe other hourly rated employees to be included in the overall unit.The heat treat employees:Approximately seven employees workin the heat treat laboratory making analyses of materials being testedtSeeDana Corporation,122 NLRB 365;General Electric Company,118 NLRB 637, 642. 644DECISIONS OF NATIONAL LABOR itELATIONS BOARDby theengineering materialsresearch division.These employeeswere changed from hourly rated to salaried just before the hearing,althoughemployees doing similarwork at other plants of the Em-ployer are hourlyrated.At the close of the hearing, the Employerstated that the heat treat employees would be returned to an hourlyrated basis.The record does not reveal that these workers are tech-nicalemployees, and we shall include them in the overall unit.The drivers:The Employer has a small number of salaried truckand station wagon drivers at the Center.They drive company offi-cials,carry special mail between the general office and other places,and occasionally carry materials between plants. It is well-estab-lished Board policy that mere difference in method of payment andof remuneration is no basis for excluding employees from an appro-priate unit.'In view of the disagreement of the parties as to theunit placement of the drivers and the fact that no labor organizationis seeking to represent them in a separate unit, we find the driverssufficiently related to the other plant employees to warrant includingthem in the unit.9We shall direct elections in the following voting groups at the Em-ployer's Hinsdale, Illinois, facility :(1)All patternmakers, including patterncheckers, but excludingall other hourly rated employees, office clerical employees,guards,professional and technical employees and supervisors as defined inthe Act.(2)All hourly rated employees,including all full-time motorvehicle drivers whether hourly rated or salaried, but excluding theemployees in group (1), office clerical employees, guards, professionaland technical employees, and supervisors as defined in the Act.5.If a majority of the employees in voting group (1) vote for thePattern Makers, those employees will be taken to have indicated theirdesire to constitute a separate bargaining unit, and the RegionalDirector conducting the election is herebyinstructed to issue a certi-fication of representatives to the Pattern Makers for such unit, whichthe Board, under the circumstances, finds to be appropriate for pur-poses of collective bargaining.And in that event, should a majorityof the employees in voting group (2) select the UAW, theRegionalDirector is instructed to issue a certification of representatives to theUAW for such unit, which the Board, under the circumstances, 'findsto be appropriate for purposes of collective bargaining.However, if a majority of the employees in voting group (1) donot vote for the Pattern Makers, such group will appropriately beincluded in the same unit with the employees in voting group (2)8Tenaeo AircraftCorporation,121 NLRB 1085.9 Channel Master Corporation,114 NLRB 1486. DEARBORN OIL AND GAS CORPORATION, ETC645and their votes will be pooled with those in voting group (2) 10 Ifa majority of the employees in the pooled group select theUAW,theRegional Director is instructed to issue a certification of representa-tiVes to the ITAW for the pooled group which the Board, in such cir-cumstances, finds to be an appropriate unit for the purposes of col-lective bargaining[The Board dismissed the petition filed in Case No 13-RC-6604.)[Text of Direction of Elections omitted from publication ]10 If the votes are pooled, they are to be tallied in the followingmannerThe votes forthe Pattern Makers shall be counted as valid votes but neither for nor against the UAWall other other votes are to be accorded their face value; whether fol the UAW or for nouniont ea`rhornOiland Gas Corporation,George C Schoonmaker andJames W. McCuinmings,Partners,doing business as DiamondOperating Service, and George C. Schoonmaker,Trustee, do-ing business as North StewartWAterliood 1andLocal7-482,Oil,Chemicaland AtomicWorkers International Union,AFL-CIO.Case No 35-CA466 December 9, 1959DECISION AND ORDEROn April 3,1959, Trial Examiner Reeves R Hilton issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondents filedexceptions to the Intermediate Report and supporting briefsPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error Was committed,The rulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case,2 and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations with the modifications and correctionsbelowWe find, as did the Trial Examiner, that Diamond violated Section8(a) (1) and (3) of the ActWe do not agree with the Trial Exam-=Herein referred to as Dearborn,Diamond, andNorth Stewart,respectivelyi The request of Dearborn for oral argument is denied because the record, including theexceptions and briefs,adequately presents theissues and the positions of the parties125 NLRB No 71535828-60--vol 125-42